Exhibit Compass Minerals International, Inc. Computation of Ratios of Earnings to Fixed Charges (in millions) Year ended December 31, 2007 2006 2005 Earnings: Income from continuing operations before income taxes $ 80.1 $ 69.8 $ 42.6 Less: capitalized interest (0.4 ) (0.5 ) - Plus: fixed charges 60.5 58.9 64.7 $ 140.2 $ 128.2 $ 107.3 Fixed Charges: Interest charges $ 54.6 $ 53.7 $ 61.6 Capitalized interest 0.4 0.5 - Plus interest factor in operating rent expense 5.5 4.7 3.1 $ 60.5 $ 58.9 $ 64.7 Ratio of earning to fixed charges 2.32 x 2.18 x 1.66 x
